DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference number 5b, 5c and 7a.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the description that the “connection between the implant body, the abutment and the tapered seating screw is of a hybrid type” in lines 16-17, in combination of “an internal part of the implant body comprising a blind hole with two elements: a hybrid connection and a female thread on which an abutment screw sits” in lines 9-10 is confusing. It is not understood if the claimed “hybrid type” of line 17 is the same as the “hybrid connection” of line 10. 
Furthermore, the portion describing that the “hybrid type and forms a parallel double cone lock, between the abutment and the implant, and between abutment screw“, is more confusing. It is not understood what is the intended definition of the term “hybrid type”, or if that the “hybrid type” is the portion between the “abutment” and “implant” forming the “parallel double cone lock”, or if more structural elements are present in the claimed “hybrid type”. 
For examination purposes, the recitation will be treated as the terms “hybrid type” and the “hybrid connection” refers to the same structural limitation, and that said connection at least includes the “parallel double cone lock”. 
Regarding claim 3, it is described that the external part of the implant body includes “at least four oblique cutting channels” starting from the “four blade helix”, which is confusing. If it is described that only four blade helix are on the external part of the implant body as described in the claim 2, and claim 3 describes that at least four oblique 
Regarding claim 6, the use of the term “approximately” in line 3 and 5 is confusing. Due to the specification does not provide the intended approximation of the measurement. It is not understood the metes and bounds of said hybrid connection length that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation "extraction thread" in line 2, and “abutment hexagon” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 2 is describing “a hybrid connection”, but in claim 1 is already claiming “a hybrid connection”.  The Office believes that the applicant intended to claim “the hybrid connection” instead. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106491225 A).
[AltContent: textbox (Tapered head screw, that seats on the Tapered seating screw (23) of the Abutment)][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: arrow][AltContent: ][AltContent: textbox (Internal part including a blind hole)][AltContent: arrow][AltContent: textbox (Cutting spirals)]
    PNG
    media_image1.png
    542
    149
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    537
    454
    media_image2.png
    Greyscale

[AltContent: textbox (Internal part including a blind hole)][AltContent: ]
[AltContent: textbox (Tapered seat on the abutment)][AltContent: arrow][AltContent: textbox (Tapered seating screw)][AltContent: ][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: arrow][AltContent: textbox (Female thread)][AltContent: ][AltContent: textbox (Hybrid connection)][AltContent: arrow][AltContent: textbox (External part)][AltContent: arrow][AltContent: textbox (Implant body)]
    PNG
    media_image3.png
    523
    420
    media_image3.png
    Greyscale
                  
    PNG
    media_image4.png
    540
    362
    media_image4.png
    Greyscale
 
Regarding claim 1, Zhang et al. discloses a dental implant system (see Fig. 2 above) including: 
an external part of an implant body formed of a progressive conical core of variable conicity depending on a diameter and length of the implant body (see annotated Fig. 4 above), which is surrounded by cutting spirals (14) separated from the conical core both horizontally and vertically;
an internal part of the implant body including a blind hole with two elements: a hybrid connection and a female thread on which an abutment screw (3) sits (see annotated Fig. 2 and 4 above);
an abutment with a tapered seat on the implant body that prevents loosening of the prosthesis (see Fig. 2 and 6 above);
a tapered seating screw on the abutment (see annotated Fig. 6 above), which tightens the abutment onto the implant;
wherein the connection between the implant body, the abutment and the tapered seating screw is of a hybrid type and forms a double cone lock, between the abutment and the implant, and between abutment screw .
However, Zhang et al. does not disclose that the double cone lock is parallel.
On the other hand, for a person skill in the art would be obvious that the tapering surfaces of the screw head, screw seat and the abutment seat as shown in Fig. 1, 4 and 6 of Zhang have about the same inclination, making them parallel, in order to provide the same transfer of forces between the abutment screw, the abutment and to the implant. 
Regarding claim 5, Zhang et al. discloses that the tapered seating screw has a thinned hourglass shape in a center whose taper is parallel to the taper of the abutment and to the taper of the implant body at its connection (see Fig. 6 above).
Regarding claim 6, Zhang et al. discloses that the hybrid connection approximately 3 mm long, includes a cone and six rails forming a hexagon and that are intermingled with its central part, or hybrid zone, forming approximately 1 mm of cone, 1 mm in its central part of hybrid zone and 1 mm of rails (see annotated Fig. 4 above and page 5, lines 5-11 of the translation -  “petal number is not limited”, therefore having a hexagon shape is included in this invention; and due to the implant system of Zhang is for a dental use, the internal sections are small enough to be implanted in a mouth, therefore the hybrid connection can measure approximately 3mm long, or that the cone is can be approximately 1mm, 1 mm in its central part of hybrid zone and 1 mm of rails).
Regarding claim 7, Zhang et al. discloses that the connection rails measure approximately 2 mm in total length between hexagonal part and its hybrid part between the hexagon and the cone (due to the implant system of Zhang is for a dental use, the internal sections are small enough to be implanted in a mouth, therefore the connection rails can measure approximately 2 mm in length as claimed).
Regarding claim 8, .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106491225 A) as applied to claim 8 above, and further in view of Hori et al. (US 20130177874 A1).
Regarding claim 2 and 3, Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Zhang discloses that the implant body includes in the external part blade helix (121) in an apical part (see Fig. 3 above) (for claim 2); and a plurality of oblique cutting channels (141) that start from the blade helix and go up to the middle of the length of the implant body and serve as an escape an distribution route for the bone chip produced during insertion (for claim 3).
However, Zhang does not disclose that that the external part of the implant body includes four blade helix (for claim 2); or that the it includes four oblique cutting channels (for claim 3).
[AltContent: arrow][AltContent: textbox (Cutting channels/grooves)][AltContent: arrow][AltContent: textbox (Blade helix)]
    PNG
    media_image5.png
    218
    166
    media_image5.png
    Greyscale

Hori et al. teaches a dental implant including in the external part of the implant body four blade helix in the apical part and four cutting channels (15) (see [0087] – “although two tap grooves 15 are formed at positions symmetric about the central axis 11 in the present example as shown in FIG. 1E, the number of tap grooves 15 may be higher or lower than this. In the case where multiple tap grooves 15 are formed, it is preferable 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the quantity of blade helix of Zhang, with the capacity of having four blade helix of Hori, in order to provide a symmetrical configuration about the central axis in order to symmetrically carve the bone during the process of self-tapping. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106491225 A) as applied to claim 8 above, and further in view Niznick (US 9452028 B1).
Regarding claim 4, Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Zhang discloses that the threads of the external part of the implant body have a progressive widening of an edge, from a trapezoidal shape thread with an included angle between 5-10 degrees on the lower portion to a thread having an included angle between 20-30 degrees on the upper portion (see page 6, lines 5-7 of the translation).
However, Zhang does not disclose that the in the middle of the length of the implant body the threads undergoes a splitting.
[AltContent: arrow][AltContent: textbox (Thread edge splitting)]
    PNG
    media_image6.png
    582
    204
    media_image6.png
    Greyscale
                       
    PNG
    media_image7.png
    538
    217
    media_image7.png
    Greyscale

Niznick teaches a dental implant including a macro-thread extending on a lower portion (12) of the implant body and a micro-thread on an upper portion (13) of the implant body (see Fig. 1 above), where on a coronal portion of the macro-thread the edge of the thread splits forming the micro-thread of the upper portion. In another embodiment, Niznick further shows that the splitting of the thread edge can be done in a lower portion of the implant body, as in Fig. 5 above, where the splitting is about the middle of the length of the implant body.
Furthermore, it is well known in the art that the addition of micro-threads on the upper part of the implant reduces the stresses to bone tissue by distributing the same force throughout more point, in this way reducing the bone loss.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper half of the main . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106491225 A) as applied to claim 8 above, and further in view of Sanchez et al. (US 20140272791 A1).
Regarding claim 9, Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 8.
However, Zhang does not disclose that the abutment extraction thread is located at the height of the crew head once the assembly is assembled, and not at the height of the abutment hexagon.
[AltContent: textbox (Abutment extraction thread)][AltContent: arrow][AltContent: textbox (Screw head)][AltContent: arrow]
    PNG
    media_image8.png
    652
    255
    media_image8.png
    Greyscale

Sanchez et al. teaches a dental implant including an abutment (1), where the abutment (1) includes an extraction thread(52) located at the height of the head of the screw (2)when installed (see annotated Fig. 8 above and [0085] – “The abutment internal bore 51 can include an abutment internally threaded portion 52”, and [0087] – “In another example the fastener 2 can have threads 11 such that the abutment internal threads 52 and implant internal threads 22 are both engaged when the fastener 2 is tightened”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bore of the abutment of Zhang, with threads located at the height of the screw head of Sanchez, in order to hold the screw inside of the abutment during its installation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772